DETAILED ACTION
Response to Amendment
The Amendment filed June 29, 2022 has been entered. Claims 1 and 4 – 15 are pending in the application with claims 2 and 3 being cancelled and claim 15 being newly added. The amendment to the claims have overcome the claim objections and the 112 rejections set forth in the last Non-Final Action mailed March 29, 2022.
Specification
The disclosure is objected to because of the following informality. The specification (in ¶5) refers to the claims. The scope of the claim throughout the prosecution changes, thus making it improper to have the disclosure rely/depend upon the claims. Appropriate correction is required.
 
Claim Objections
Claims 1, 4 – 9, 13 and 15 are objected to because of the following informalities. Appropriate correction is required.
It is suggested to re-write claim 1 as follows:
--A displacement metering pump, for a discontinuous volumetric metering of liquid to pasty products that are partially loaded with solid matter, comprising: 
a cylinder housing, which has a product inlet in an upper end and a product outlet in a lower end, 
wherein the cylinder housing, with a piston rod seal fixedly installed therein for the sealed displacement piston that is formed as a piston rod having a circular cylindrical shape at least over an operating length between the upper stroke stop position and the lower stroke stop position and having a piston rod end exposed to an interior space within the cylinder housing, has no dead space or space that would permit an air cushion when the piston rod end is at the upper stroke stop position and when the cylinder housing is in the essentially vertical operating portion; 
wherein the cylinder housing is self-emptying
wherein in the essentially vertical operating position, the product inlet is placed at a top of the upper end and the product outlet is placed at a bottom of the lower end, such that at least the cylinder housing and the sealed displacement piston immersing into the cylinder housing from above permits cleaning with respect to CIP hygiene via the product inlet and the product outlet
wherein the product inlet is arranged laterally in the upper end of the cylinder housing and the product inlet is positioned directly adjacent to the piston rod seal.--  
Claim 7, line 4: “its upper stroke stop position” should read --the upper stroke stop position--.
Claim 9, last line: “positioned approximately at or slightly the swelling” should read --positioned approximately at or slightly below the swelling--.
Claims 4 – 9, 13 and 15 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a highest point of the product inlet is essentially in or at the highest point of the interior space of the cylinder housing within which the piston rod end is movable between the upper stroke stop and lower stroke stop positions” in last four lines. It is unclear as to what constitutes “a highest point” for the product inlet. One of ordinary skill in the art in view of fig. 2 of the application would understand the highest point of the product inlet to be point “B” and the highest point of the interior space of the cylinder housing to be point “A” (see fig. i below). Thus, it is unclear as to how “a highest point of the product inlet is essentially in or at the highest point of the interior space of the cylinder housing”. With respect to the phrase “within which the piston rod end is movable between the upper stroke stop and lower stroke stop positions”, it is unclear if the piston rod end is supposed to be within this range or if the range is supposed to somehow limit what came earlier.

    PNG
    media_image1.png
    785
    673
    media_image1.png
    Greyscale

Fig. i: Edited fig. 2 of the instant application.
Claim 14 recites the limitation “about 45°” in line 2. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 – 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Plessier et al. (US 2011/0229608 – herein after Plessier) in view of Franz, Maik (US 2017/0217614 – herein after Franz).
In reference to claim 1, Plessier teaches a displacement metering pump (11; in figs. 4 – 8), for a discontinuous volumetric metering of liquid to pasty products that are partially loaded with solid matter (see ¶41), comprising (see fig. A below)
a cylinder housing (made up of asserted parts A and B in fig. A below), which has a product inlet in an upper end and a product outlet in a lower end, is installed in an essentially vertical operating position whereby the upper end and the lower end are connected to one another such that the upper end is positioned vertically above the lower end, and in which a sealed displacement piston (17b) is movable back and forth between an upper stroke stop position within the upper end (position of the piston 17b shown in fig. 6 or fig. 7) and a lower stroke stop position within the lower end (position of the piston 17b shown in fig. 5 or fig. 8), 
wherein the cylinder housing (A+B), with a piston rod seal (shown as shaded structure in fig. A below; this shaded structure seals the fluid/pump chamber from surrounding environment) fixedly installed therein for the sealed displacement piston that is formed as a piston rod (i.e. piston and piston rod is/are considered to be same) having a circular cylindrical shape at least over an operating length between the upper stroke stop position and the lower stroke stop position (as seen in figs. 4-8 for instance: piston rod/piston has a circular cylindrical shape over the claimed length between two stop positions, i.e., portion of the piston rod/piston between the two stop positions being a circular cylindrical shape) and having a piston rod end (i.e. bottom end) exposed to an interior space (see fig. A below) within the cylinder housing, has no dead space (i.e. there is no region in the cylinder housing where the product/fluid will accumulate) or space that would permit an air cushion when the piston rod end is at the upper stroke stop position and when the cylinder housing is in the essentially vertical operating portion (i.e. in a piston rod position seen in fig. 6 or fig. 7), and wherein the cylinder housing is self-emptying (i.e. in view of fig. 6 or fig. 7: all the surfaces in the cylinder housing contacted by the product/fluid are cleaned on the downward stroke of the piston; i.e. on this downward stoke of the piston, the entire product/fluid contained in the cylinder is expelled from the cylinder),
wherein in the essentially vertical operating position (seen in fig. 6 or fig. 7 for instance), the product inlet is placed at a top (i.e. above of) of the upper end [the opening (point “a”) of the asserted product inlet in fig. A below] and the product outlet is placed at a bottom of the lower end (as seen in fig. A below), and
wherein the product inlet is arranged laterally in the upper end of the cylinder housing (as seen in fig. A below) and the product inlet is positioned directly adjacent to the piston rod seal [the term “adjacent” is a term of degree; the opening (“b” in fig. A below) of the product inlet is considered to be adjacent to the piston rod seal (shaded structure in fig. A below)].

    PNG
    media_image2.png
    1102
    711
    media_image2.png
    Greyscale

Fig. A: Edited fig. 7of Plessier to show claim interpretation.
Plessier remains silent on the pump being “flawlessly cleaned with respect to CIP (cleaning in place) hygiene via the product inlet and the product outlet”.
However, Franz teaches the displacement metering pump, wherein in the essentially vertical operating position (see fig. 6 and ¶58), the product inlet (13/12) and the product outlet (60) is placed, such that at least the cylinder housing and the sealed displacement piston immersing into the cylinder housing from above permits flawlessly cleaned with respect to CIP hygiene via the product inlet and the product outlet [see ¶58: the cleaning liquid is introduced into the inlet line 13 and flushed out of the outlet line 60]. The cleaning procedure takes place (as per ¶9) according to “CIP” for the purpose of making the product change or else for hygiene reasons].
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to clean the pump (i.e. by introducing the cleaning liquid into the inlet and discharging it out of the outlet) of Plessier as per CIP hygiene as taught by Franz for the purpose changing the product/fluid or for hygiene reasons, as recognized by Franz (in ¶9).
Plessier, as modified, teaches the displacement metering pump, wherein in the essentially vertical operating position (seen in fig. 6 or fig. 7 for instance of Plessier), the product inlet is placed at a top (i.e. above of) of the upper end [the opening (point “a”) of the asserted product inlet in fig. A above] and the product outlet is placed at a bottom of the lower end (as seen in fig. A above), such that at least the cylinder housing and the sealed displacement piston immersing into the cylinder housing from above permits flawlessly cleaned with respect to CIP hygiene via the product inlet and the product outlet [i.e. cleaning liquid introduced into asserted product inlet flows out of the asserted product outlet such that it cleans the inside of the asserted cylinder housing (A+B)].
In reference to claim 4, Plessier teaches the displacement metering pump, wherein a cylinder axis of the cylinder housing (labelled solid line “C.A.” in fig. A above) is inclined with respect to a vertical line (labelled dashed line “V.L.” in fig. A above) in the essentially vertical operating position, such that a highest point of the product inlet (labelled “h.p.” in fig. A above) is essentially in or at the highest point of the interior space of the cylinder housing within which the piston rod end is movable between the upper stroke stop and lower stroke stop positions.
In reference to claim 5, Plessier teaches the displacement metering pump, wherein (in view of fig. A above and fig. B below) the cylinder housing (parts “A” + “B”) is divided, by a sealed flange joint, into a head part (part “A”) comprising the upper end having the piston rod seal and the product inlet, and a coaxial bottom part (part “B”) comprising the lower end having a cylinder section (portion of the cylinder in part “B”; see fig. B below: this section is shown by rectangular box) and a terminal outlet funnel opening into the product outlet.

    PNG
    media_image3.png
    1054
    662
    media_image3.png
    Greyscale

Fig. B: Edited fig. 6 of Plessier to show claim interpretation.
In reference to claim 6, Plessier teaches the displacement metering pump, wherein (see fig. A above) a diameter of the sealed displacement piston (17b) is smaller than an internal diameter of the interior space of the cylinder housing (“A”+“B”), at least in the upper end of the cylinder housing.
In reference to claim 7, Plessier teaches the displacement metering pump, wherein (in view of figs. A and B above) the piston rod seal is a slide bush fixed in a seat (shown in fig. B above) in the upper end of the cylinder housing, and wherein the piston rod end projects, in its upper stroke stop position, slightly beyond the piston rod seal into the interior space of the cylinder housing (condition A), or is flush with the piston rod seal (condition B) [condition A is met].
In reference to claim 8, Plessier teaches the displacement metering pump, wherein the coaxial bottom part (part “B” in fig. A above) is longer (in axial direction) than the head part (part “A” in fig. A above).
In reference to claim 9, Plessier teaches the displacement metering pump, wherein (see figs. A and B above) an internal diameter of the head part  (i.e. internal diameter of part “A”) gradually decreases in a region (in circled region in fig. B above) of an opening of the product inlet (opening “b”) towards the piston rod seal (shaded structure), wherein a rounded swelling is provided adjacent (adjacent being a term of degree) to a seat of the piston rod seal (labelled “seat”) in an intersection of the product inlet with the interior space of the cylinder housing within which the piston rod end is movable from the upper stroke stop position, and wherein, in the essentially vertical operating position of the cylinder housing, an inner end of the piston rod seal (i.e. an end of the asserted piston rod seal closer to the interior space) is vertically positioned approximately at or slightly the swelling [the term “approximately” is a term of degree; in view of fig. B above, the inner end of the piston rod seal is considered to be approximately at the top portion of the asserted rounded swelling].
In reference to claim 13, Plessier teaches the displacement metering pump, wherein (see ¶45) the liquid to pasty products that are partially loaded with solid matter is unheated (the product delivered through asserted inlet is an ice cream).
In reference to claim 15, Plessier teaches the displacement metering pump, wherein (see fig. B above) the terminal funnel comprises a tapered funnel positioned at least partially between the cylinder section within which the piston rod end is movable toward the upper stroke stop position and the product outlet.
Claims 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Plessier in view of Franz and Masuda, Msatoshi (US 2004/0208750 – herein after Masuda).
In reference to claim 10, Plessier teaches the displacement metering pump, wherein the product inlet is integrally formed as a connecting pipe having a starting part (labelled “c.p.” in fig. B above) which is approximately vertical in the essentially vertical operating position, with a connecting flange (labelled “c.f.” in fig. A above), and an end part (labelled “e.p.” in fig. B above) angled with respect to the starting part, wherein an axis of the end part opening into the interior space of the cylinder housing within which the piston rod end is movable from the upper stroke stop position, forms a perpendicular angle with a cylinder axis of the cylinder housing (labelled “C.A.” in fig. A above).
Plessier remains silent on “an inlet valve”.
However, Masuda teaches the displacement metering pump (see ¶8 and ¶65) that is provided with an inlet valve (90) in the inlet.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide an inlet valve as taught by Masuda in the product inlet in the pump of Plessier for the purpose of preventing the backflow of the product/fluid and/or controlling the amount of the product/fluid introduced into the fluid chamber. 
Plessier further remains silent on “wherein an axis of the end part opening into the interior space of the cylinder housing within which the piston rod end is movable from the upper stroke stop position, forms an acute angle with a cylinder axis of the cylinder housing”.
However, Masuda teaches the displacement metering pump wherein (see fig. 2 and fig. C below) an end part (labelled “ep”) is angled with respect to the starting part (labelled “sp”), wherein the axis (labelled “a”) of the end part opening into the interior space of the cylinder housing (10) within which the piston rod end (of piston 21) is movable, forms an acute angle (labelled “θ”) with the cylinder axis of the cylinder housing.

    PNG
    media_image4.png
    876
    865
    media_image4.png
    Greyscale

Fig. C: Edited fig. 11 of Masuda to show claim interpretation.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to form an acute angle between the inlet pipe and the cylinder housing as taught by Masuda instead of perpendicular angle in the pump of Plessier since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of forming an acute angle.
In reference to claim 11, Plessier remains silent on the displacement metering pump, wherein the product outlet (in upward direction in view of fig. A or fig. B above) leads to an outlet valve.
However, Masuda teaches the displacement metering pump wherein (see fig. 1 or 2) the product outlet (bottom opening in 17) leads (in upward direction) to an outlet valve (40).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide an outlet valve as taught by Masuda in the product outlet in the pump of Plessier for the purpose of preventing the backflow of the product/fluid and/or controlling the amount of the product/fluid discharged.
Plessier, as modified by Masuda, teaches the displacement metering pump, wherein the product outlet leads (in upward direction in view of fig. A or fig. B above) to an outlet valve (of Masuda).
In reference to claim 14, Plessier, as modified by Masuda, teaches the displacement metering pump, wherein (see fig. C above) the acute angle (θ) is about 45°.
Alternatively, if Plessier, as modified by Masuda, remains silent on wherein the acute angle is about 45°, then it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have the acute angle of about 45°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Plessier in view of Franz and Jejcic Valter (EP 2,708,141 – herein after Valter).
Plessier remains silent on the displacement metering pump, wherein a seal installed in the sealed flange joint (see fig. B above) is approximately flush with an internal diameter of the cylinder housing.
However, Valter teaches a similar displacement metering pump, wherein a seal (29) installed in a sealed flange joint is approximately flush with the internal diameter of the cylinder housing (24).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a seal as taught by Valter between a sealed flange joint and inner circumferential wall of the head part (part “A” in fig. A above) in the pump of Plessier for the purpose of ensuring a fluid tight seal such that there is no leakage of the product from the interior space of the cylinder housing to the outside/surrounding environment.
Response to Arguments
Applicant’s arguments, filed June 29, 2022, with respect to claim 1 have been considered but are they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view newly found reference (primary reference) of Plessier.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746